TRULINCS 79210053 - CEAN, CASSANDRA - Unit: DAN-O-A


FROM:79210053
                                                                                                      WC
                                                                                                        teHI60N,Ja
TO:
                                                                                                   INCl
SUBJECT:
DATE: 02/24/2020 10:57:59 AM
                                                                                              HON. STEW
                                                                                                   l-tB ;>8   2020
Cassandra Cean
Reg No.: 79210-053
                                                                                                 time
□anbury Federal Prison Gamp
                                                       RD
33 1/2 Pembroke Road
□anbury, CT 06811

February 24, 2020

The Honorable Sterling Johnson
United States District Court Judge
Eastern District of New York
225 Camden Plaza East
Brooklyn, New York 11201

                      Re: United States v. Cassandra Cean
                          Criminal Docket No. 11-449 (S-1) (SJ)

Dear Judge Johnson:

      On January 11, 2018, this Court adopted the report and recommendation of Magistrate Judge Raymond Reyes to reduce
the awarded restitution amount from $1,205,355.00 to 243,148.51. However, the United States Attophey's Office has not
requested defendant's presence before this Court for imposition of sanctions. Despite AUSA Maria Druz  jant
                                                                                                              Melendez's
                                                                                                             would   be requested to
representation on April 26, 2017 that if Your Honor adopted said report and recommendation defen
                                                                                                        tits or infractions, I will
appear for an imposition of sanctions. Although I have served over four years in prison free of incid(;11lower security levels and
continue to experience difficulties gaining opportunities and programming accessible to inmates wit ainst     me in the courts.
lower restitution. In addition, the Department of Justice's judgment of $1,205,355 remains active ag
county clerk records, as well as in the Bureau of Prisons records.
    Thus, I humbly follow up with my letter on October 29, 2018 and motion on May 2, 2018 for an i mposition of sanctions to
correct this matter. However, if this Court is unable to grant my request for a court date for the impc pition of sanctions, at the
very least, I humbly request that my J & C be amended to reflect this Court's January 11, 2018 dec        ion, reducing the awarded
restitution amount from $T205,355^tp $243,148.5T

    Thank for your consideration of this request.

 Sincerely


      andra Cean




                                                                                                                              f'
O79210^t)^3O «
      Cassandra Cean    ^
      33 Pembroke RD                    ..   <v   ■     V;
      Federal Prison Camp                             'ZS
      □anbury, CT 06811
      United States




                                O7S210-053O

                                     Sterling Johnson Jr Hon
                                     225 Cadman PLZ E
                                     United States Courthouse
                                     Brooklyn Heights, NY 11201-1818
                                     United States




                            ii201—iS3i2S3
